DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment submitted on 11/30/2022 has been entered.  Claims 1-20 are pending.
Specification. The objections to the specification are withdrawn in view of Applicant’s amendments.
Claim objections. The objections to the claims are withdrawn in view of Applicant’s amendments and explanations.
Rejection of Claims 18-20 under 35 U.S.C. 101.  The rejections are withdrawn in view of the Applicant’s amendments to the claims to add “non-transitory” to the preamble.
Rejection of Claims 10, 11, and 13 under 35 U.S.C. 112(b). The rejections are withdrawn in view of Applicant’s amendments to the claims.

Response to Arguments
Applicant’s arguments, see pages 13-15, filed 11/30/2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 6, and 7 under 35 U.S.C. 102 in view of AREL have been fully considered and are persuasive in view of Applicant’s arguments with respect to the newly-added limitation: “comprising training pairs, each of the training pairs comprising one of the at least one of the plurality of random trees or the plurality of random graphs” limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over AREL in view of US 20180129972 A1 (CHEN), where such new ground of rejection was necessitated by Applicant’s claim amendments.  Applicant’s arguments with respect to the “training pairs” limitation are now moot in view of the new grounds of rejection.

On pages 13-14, with respect to the “generating, by the computing system, at least one of a plurality of random trees or a plurality of random graphs…” limitation in claim 1, Application argues:
Furthermore, Applicant has amended claim 1 to set forth "generating, by the computing system, at least one of a plurality of random trees or a plurality of random graphs based on the random biases in the grammar." The amended language clarifies that the computing system generates multiple random trees, multiple random graphs, or both. The Office Action cites Arel col. 9, lines 16-20 and col. 10, lines 7-10 as disclosing "random trees are constructed by conversational simulator 255 using the context free grammar." However, Arel discloses generating a very large number of unique sentences "by building a tree using one or more of the rules of the context-free grammar." Arel further discloses "[p]articular selections of particular options when multiple options are available at a particular branch of a tree generated by the context-free grammar (e.g., at a particular expansion) may be random or pseudorandom selections..." The cited passages of Arel describe building one tree to generate unique sentences by traversing the tree through random or pseudorandom selections. Arel does not disclose or suggest generating "at least one of a plurality of trees or a plurality of graphs," as recited in amended claim 1, because generating unique sentences by building and traversing a single tree is not similar to generating random trees.

The examiner respectfully disagrees.  As explained on pages 6-7 of the 08/31/2022 office action, AREL specifically states that “[e]ach unique sentence may be generated by building a tree using one or more of the rules of the context-free grammar. (AREL, col. 9, lines 16-20) (emphasis added). Therefore, AREL discloses building a tree for each sentence, and does not require building “one tree to generate unique sentences” (plural) as argued by Applicant.

On pages 14-15, with respect to the "generating ... at least one of a plurality of random trees or a plurality of random graphs based on the random biases in the grammar," limitation in claim 1, Applicant argues:
Moreover, the rejection set forth by the Office Action does not consider claim 1 as a whole, as is required, but rather parses the language of the claim so as to read out certain required elements. The Office Action states Arel as disclosing "a grammar comprising rules, one or more of the rules being associated with random biases." Arel defines a context-free grammar as "a set of recursive rewriting rules used to generate patterns of strings," and discloses that "the conversational simulator 255 may include a collection of grammar rules that are applied along with randomness... to generate an initial synthetic training dataset 258." However, Arel does not disclose or suggest that the grammar rules are themselves "associated with respective random biases" and "generating, by the computing system, at least one of a plurality of random trees or a plurality of random graphs based on the random biases in the grammar," as recited in amended claim 1. Arel discloses "default options ... associated with a particular probability weight that causes those default options to be selected more often than alternative options." Arel does not mention generating a plurality of random trees or a plurality of random graphs based on random biases because the probability weight disclosed in Arel relates to selecting options "available at a particular branch of a tree generated by the context-free grammar."  Arel does not disclose or suggest generating a plurality of trees using random or pseudorandom selections and probability weights, for randomly selecting options from a particular branch of a tree, and applying probability weights for a default option, does not indicate that a tree is being generated. Rather, Arel discloses selecting options from a particular branch of an already generated tree to generate unique sentences. Thus, Arel does not disclose or suggest "generating ... at least one of a plurality of random trees or a plurality of random graphs based on the random biases in the grammar," as set forth in claim 1. 

	The examiner respectfully disagrees.  As explained on pages 6-7 of the 08/31/2022 office action, AREL specifically states that “[e]ach unique sentence may be generated by building a tree using one or more of the rules of the context-free grammar. (AREL, col. 9, lines 16-20) (emphasis added).  AREL further explains that “[p]articlular selections of particular options when multiple options are available at a particular branch of a tree generated by the context-free grammar (e.g., at a particular expansion) may be random or pseudorandom selections ….” (AREL, col. 10, lines 7-12) (emphasis added).  Therefore, AREL discloses generating a tree for each sentence, e.g., a plurality of trees for a plurality of sentences, where nodes are associated with respective options that are selected using a random or pseudorandom number generator.  Therefore, the examiner disagrees with Applicant’s statement that “Arel discloses selection options from a particular branch of an already generated tree to generate unique sentences”, because AREL states that a tree is generated for each sentence.  (emphasis added).

Applicant’s arguments, see page 16, filed 11/30/2022, with respect to the rejection(s) of claim(s) 8 and 18 under 35 U.S.C. 103 over AREL in view of LU have been fully considered and are persuasive in view of Applicant’s arguments with respect to the newly-amended limitation: “comprising training pairs, each of the training pairs comprising one of the at least one of the plurality of random trees or the plurality of random graphs and a corresponding natural language sample” limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over AREL and LU further in view of US 20180129972 A1 (CHEN), where such new ground of rejection was necessitated by Applicant’s claim amendments.  Applicant’s arguments with respect to the “training pairs” limitation are now moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arel et al., U.S. Patent No. 10,210,861 B1, hereinafter referenced as AREL in view of Chen et al., US 20180129972 A1, hereinafter referenced as CHEN.

Regarding claim 1, AREL discloses:
A method to generate a training set (conversational simulator 255 generates synthetic training dataset 258; col. 8, lines 63-67) for a natural language translation model (the synthetic training set is generated to train transcoder 120; col. 8, lines 48-52), the method comprising: 
receiving, by a computing system (Fig. 7, computing device 700 and processing device 702, where instructions for transcoding training pipeline 784 are received by the processing device 702 from memory 704; col. 14, lines 27-34), a grammar comprising rules (context-free grammar with rules for generating strings of text; col. 9, lines 7-10), one or more of the rules being associated with respective random biases (grammar rules may be applied using randomness via a random number generator or pseudorandom number generator; col. 8, lines 62-67; options for a particular tree node may have a probability weight selected randomly or pseudorandomly, i.e., a respective random bias; col. 10, lines 7-31); 
generating, by the computing system, at least one of a plurality of random trees or a plurality of random graphs (random trees are constructed by conversational simulator 255 using the context-free grammar; col. 9, lines 16-20; col. 10, lines 7-10) based on the random biases in the grammar (trees are generated using random or pseudorandom selections and probability weights; col. 10, lines 7-31); 
for each of the at least one of the plurality of random trees or the plurality of random graphs, by the computing system, generating a corresponding natural language sample; (sentences are generated from trees, where the leaves of the tree may contain terminals to form the string or sentence, i.e., a corresponding string/sentence to the tree; col. 9, lines 16-20) and 

	However, AREL fails to explicitly teach:
generating, by the computing system, the training set comprising training pairs, each of the training pairs comprising one of the at least one of the plurality of random trees or the plurality of random graphs and the corresponding natural language sample. 

	However, in a related field of endeavor, CHEN pertains to training a machine learning model to predict a sentiment of a given parse tree using training data from a (sentence, parse, tree) pair to predict a sentiment of a given sentence.  (para. 0033).  The AREL-CHEN combination makes obvious:
generating, by the computing system, the training set comprising training pairs, each of the training pairs comprising one of the at least one of the plurality of random trees or the plurality of random graphs and the corresponding natural language sample. (CHEN discloses training a machine learning model to predict a sentiment of input text based on a generated parse tree for such text, where the training data to train the model includes pairs of sentences and their respective parse tree representations; CHEN, paras. 0033, 0053, 0056; AREL discloses generating a synthetic training dataset to train an acoustical model 110 that generates output sequences of phonemes from audio data; AREL, col. 4, lines 50-61 and col. 8, lines 53-67; AREL further discloses that the acoustic model considers speaker intent and outputs phonemes with prosodic features; AREL, col. 4, line 57 col. 5, line 4 and col. 5, lines 36-42; the AREL-CHEN combination now trains the acoustic model of CHEN using both input text and corresponding trees as disclosed in CHEN, to output phonemes with prosodic features informed by the model now using the trees and text pairs to determine sentiment to inform the prosodic output; AREL, col. 4, line 50 - col. 5, line 4, col. 5, lines 36-42, col. 8, lines 53-67 and CHEN, paras. 0033, 0053, 0056)

Therefore, it would have been obvious to one of ordinary skill in the art to apply the teachings of CHEN to AREL.  As disclosed in CHEN, one of ordinary skill would be motivated to use the teachings of CHEN in order to predict an associated sentiment of a sentence in view of a sentence and corresponding parse tree, where such sentiment is useful for zero-shot language translation systems. (para. 0033).  As disclosed in CHEN, one of ordinary skill would further be motivated to utilize the teachings of CHEN with respect to training a machine learning model to perform implicit bridging of machine learning tasks, which avoids propagation of errors, reduces latency of machine-learning tasks, and reduces system complexity. (paras. 0023, 0056).

	Regarding claim 2, the AREL-CHEN combination teaches the method according to claim 1.  AREL further discloses:
wherein the grammar defines a type of tree or graph to be output by the natural language translation model. (the context-free grammar rules may include a tree for an “order” category or rules that expand the order category into an “add, update or split category”; col. 9, lines 28-43)

Regarding claim 4, the AREL-CHEN combination teaches the method according to claim 1.  AREL further discloses:
wherein each of the at least one of the plurality of random trees or the plurality of random graphs defines a structure to translate a natural language sentence into structured data. (a tree may define a structure that correlates a sequence of transcodes; col. 9, lines 24-26; for the sentence “can I please have a hamburger with no pickles, oh, and please add extra onions,” an example sequence of transcodes is “[order], [hamburger], [remove], [pickles], [add], [onions]”; col. 11, lines 44-49).

Regarding claim 6, the AREL-CHEN combination teaches the method according to claim 1.  AREL further discloses:
wherein each of the rules is associated with multiple natural language renderings (there may be rules for “ordering” an object, such as a hamburger; col. 9, lines 28-43; the hamburger options may be in a table or list of variables; col. 9, lines 52-60); for order “can I please have a hamburger with no pickles, oh, and please add extra onions,” an example sequence of transcodes is “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49), and wherein generating the natural language sample comprises: 
generating a statement based on the at least one of the plurality of random trees or the plurality of random graphs, the statement including variable expressions; (rules may include variable expressions, e.g., hamburger topping options; col. 9, lines 47-60; for the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” an example sequence of transcodes is “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49) and 
randomly replacing each of the variable expressions with the one of the natural language renderings associated with the corresponding rule. (tree branches and leaves may have default and alternative options selected using a random or pseudo random number generator; col. 10, lines 7-27; alternate options may include, for example, hamburger topping options or variables of food entities; col. 9, line 52-60)

Regarding claim 7, the AREL-CHEN combination teaches the method according to claim 1.  AREL further discloses:
wherein the at least one of the plurality of random trees or the plurality of random graphs comprise at least one concrete syntax tree. (the trees are built by rules of the context-free grammar to form the string or sentence; col. 9, lines 7-27)

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over AREL in view of CHEN and further in view of Oliveira, C.A., Pardalos, P.M. and Prokopyev, O.A. (2007). Data Structures and Algorithms. In Wiley Encyclopedia of Computer Science and Engineering, B.W. Wah (Ed.), hereinafter referenced as OLIVEIRA.

Regarding claim 3, the AREL-CHEN combination teaches the method according to claim 1.  AREL further discloses:
wherein the random biases each specifies a probability that a corresponding node for a corresponding one of the rules will. (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27)

	However, the AREL-CHEN combination fails to explicitly teach:
	will be included in one of the random trees or random graphs.

	However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may have empty sub-trees and empty child nodes.  (p. 2 concerning binary trees).  Therefore, the combination of AREL, CHEN, and OLIVEIRA teaches:
wherein the random biases each specifies a probability that a corresponding node for a corresponding one of the rules will be included in one of the random trees or random graphs. (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27; an option for a node (e.g., a sub-tree or child node) could be an empty or null sub-tree/node as disclosed by OLIVEIRA and which would be well known to a person of ordinary skill in the art).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL and CHEN so that the random trees generated in AREL could have empty sub-trees or nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can take many forms (for example, binary trees, n-ary trees, binary search trees, AVL trees, etc.) and that trees may have empty sub-trees or nodes. One of ordinary skill in the art would be motivated to flexibly use a tree data structure as taught by OLIVEIRA so that the randomly generated trees could take different configurations, e.g., the tree can have different depths with different numbers of nodes.  (OLIVEIRA at 2-3).

Regarding claim 5, the AREL-CHEN combination teaches the method according to claim 1.  AREL further discloses:
wherein generating the at least one of the random trees or random graphs comprises generating the random trees or random graphs based on the rules of the grammar, (random trees are constructed by conversational simulator 255 using the context-free grammar and its rules; col. 9, lines 16-20 and col. 10, lines 7-10)
wherein for each of the rules the corresponding random bias defines a probability a rule outcome is followed and a corresponding node is (tree branches and leaves may have default and alternative options selected using predetermined probability weights (e.g., 70%, 80%, 90%, and so on); col. 10, lines 7-27)

However, AREL and CHEN fail to explicitly teach:
	included a random tree or random graph.

	However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may have empty sub-trees and empty child nodes.  (p. 2 concerning binary trees).  Therefore, the combination of AREL, CHEN and OLIVEIRA teaches:
wherein for each of the rules the corresponding random bias defines a probability a rule outcome is followed and a corresponding node is included a random tree or random graph. (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27; an option for a node (e.g., a sub-tree or child node) could be an empty or null sub-tree/node as disclosed by OLIVEIRA and which would be well known to a person of ordinary skill in the art).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL and CHEN so that the random trees generated in AREL could have empty sub-trees or nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can take many forms (for example, binary trees, n-ary trees, binary search trees, AVL trees, etc.) and that trees may have empty sub-trees or nodes. One of ordinary skill in the art would be motivated to flexibly use a tree data structure as taught by OLIVEIRA so that the randomly generated trees could take different configurations, e.g., the tree can have different depths with different numbers of nodes.  (OLIVEIRA at 2-3).

Claims 8-10, 12, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AREL in view of CHEN and further in view of W. Lu et al. 2009. Natural language generation with tree conditional random fields. In Proc. of the 2009 Conference on Empirical Methods in Natural Language Processing: Volume 1, page 400–409, hereinafter referenced as LU.

Regarding claim 8, AREL discloses:
A method to translate a natural language statement, (the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” can be represented as a sequence of transcodes via a tree: “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49)  the method comprising: 
receiving, by a computing system, the natural language statement (receive an utterance, “can I please have a hamburger with no pickles, oh, and please add extra onions”; col. 7, lines 8-10); 
a training set comprising training pairs, the training pairs generated by: (conversational simulator 255 generates synthetic training dataset 258; col. 8, lines 63-67; conversational simulator 255 generates random trees that can be used to generate corresponding natural language sentences and transcodes; col. 9, lines 16-20)
defining a grammar comprising rules (context-free grammar with rules for generating strings of text; col. 9, lines 7-10) associated with respective random biases (grammar rules may be applied using randomness via a random number generator or pseudorandom number generator; col. 8, lines 62-67; options for a particular tree node may have a probability weight; col. 10, lines 7-31), 
randomly generating the at least one of the plurality of random trees or the plurality of random graphs using the grammar (random trees are constructed by conversational simulator 255 using the context-free grammar; col. 9, lines 16-20; col. 10, lines 7-10) based on the random biases, (trees are generated using random or pseudorandom selections and probability weights; col. 10, lines 7-31) and 
for each of the at least one of the plurality of random trees or the plurality of random graphs, generating the corresponding natural language sample; (sentences are generated from trees, where the leaves of the tree may contain terminals to form the string or sentence; col. 9, lines 16-20) and 

However, AREL fails to explicitly teach:
applying, by the computing system, a model to the natural language statement to generate a translation tree, the model being trained with a training set comprising training pairs, each of the training pairs comprising one of at least one of a plurality of random trees or a plurality of random graphs and a corresponding natural language sample, the training pairs generated by: 
outputting, by the computing system, the translation tree.

However, in a related field of endeavor, CHEN pertains to training a machine learning model to predict a sentiment of a given parse tree using training data from a (sentence, parse, tree) pair to predict a sentiment of a given sentence.  (para. 0033).  The AREL-CHEN combination makes obvious:
the model being trained with a training set comprising training pairs, each of the training pairs comprising one of at least one of a plurality of random trees or a plurality of random graphs and a corresponding natural language sample, the training pairs generated by (CHEN discloses training a machine learning model to predict a sentiment of input text based on a generated parse tree for such text, where the training data to train the model includes pairs of sentences and their respective parse tree representations; CHEN, paras. 0033, 0053, 0056; AREL discloses generating a synthetic training dataset to train an acoustical model 110 that generates output sequences of phonemes from audio data; AREL, col. 4, lines 50-61 and col. 8, lines 53-67; AREL further discloses that the acoustic model considers speaker intent and outputs phonemes with prosodic features; AREL, col. 4, line 57 col. 5, line 4 and col. 5, lines 36-42; the AREL-CHEN combination now trains the acoustic model of CHEN using both input text and corresponding trees as disclosed in CHEN, to output phonemes with prosodic features informed by the model now using the trees and text pairs to determine sentiment to inform the prosodic output; AREL, col. 4, line 50 - col. 5, line 4, col. 5, lines 36-42, col. 8, lines 53-67 and CHEN, paras. 0033, 0053, 0056)

Therefore, it would have been obvious to one of ordinary skill in the art to apply the teachings of CHEN to AREL.  As disclosed in CHEN, one of ordinary skill would be motivated to use the teachings of CHEN in order to predict an associated sentiment of a sentence in view of a sentence and corresponding parse tree, where such sentiment is useful for zero-shot language translation systems. (para. 0033).  As disclosed in CHEN, one of ordinary skill would further be motivated to utilize the teachings of CHEN with respect to training a machine learning model to perform implicit bridging of machine learning tasks, which avoids propagation of errors, reduces latency of machine-learning tasks, and reduces system complexity. (paras. 0023, 0056).

However, the AREL-CHEN combination fails to explicitly teach:
applying, by the computing system, a model to the natural language statement to generate a translation tree
outputting, by the computing system, the translation tree.

In a related field of endeavor, LU discloses a system that converts natural language sentences to meaning representations, and vice versa, where trees are the intermediary data structure. (p. 400, section 1).  The AREL-CHEN-LU combination makes obvious:
applying, by the computing system, a model to the natural language statement to generate a translation tree (LU discloses applying the LNLZ08 system, which generates a hybrid tree as shown in Fig. 2; LU, p. 401, section 3; the AREL-CHEN-LU combination now incorporates aspects of the LNLZ08 system of LU to the acoustic model of AREL, so that the acoustic model now also outputs a translation tree as disclosed in LU, for example, so such translation tree can be utilized by transcoder 120 of AREL; AREL, col. 4, line 50 - col. 5, col. 6, lines 47-58 with LU, p. 401, section 3)
outputting, by the computing system, the translation tree. (LU discloses that the LNLZ08 system produces a hybrid tree for each natural language – meaning representation pair that may be output; LU, p. 402, section 3; the AREL-CHEN-LU combination now incorporates aspects of the LNLZ08 system of LU to the acoustic model of AREL, so that the acoustic model now also outputs a translation tree as disclosed in LU, for example, so such translation tree can be utilized by transcoder 120 of AREL; AREL, col. 4, line 50 - col. 5, col. 6, lines 47-58 with LU, p. 401, section 3)

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of LU to AREL and CHEN.  As disclosed in LU, one of ordinary skill in the art would be motivated to take the applications and use-cases disclosed in LU to apply to the model and training set of AREL (as modified as explained above with respect to CHEN), because LU teaches that “[o]ne of the ultimate goals in the field of natural language processing (NLP) is to enable computers to converse with humans through human languages” and that conversion between natural language and meaning representation helps to achieve that objective.  (LU, p. 400, section 1).  

Regarding claim 9, the AREL-CHEN-LU combination discloses the method according to claim 8.  AREL further discloses:
detecting operative words in the natural language statement; (the context-free grammar may include rules that generate variables in the natural language statement, such as a list of options for hamburgers (e.g., pickles, onions, other toppings); col. 9, lines 44-60)
replacing the operative words with placeholders; and (the context-free grammar rules may use terminals in a tree to represent the variables, where the tree represents the natural language sentence and its transcodes; col. 9, lines 11-15 and 44-60)
storing pairs of the operative words and placeholders in a substitution mapping that associates the operative word with the placeholder. (the variables of options may be stored in a list or table that maps the variables to the terminals; col. 9, lines 44-60; examples of hamburger variables that may be stored in such a list or table for mapping may include sub-entities of meat, ketchup, mustard, mayonnaise, onion, lettuce, and pickles; col. 7, lines 3-7)
	However, the AREL-CHEN combination fails to explicitly teach:
before applying the model to the natural language statement

	As discussed above, LU pertains to a related field of endeavor.  LU teaches:
before applying the model to the natural language statement (the LNLZ08 system can parse an input sentence (e.g., “what is the longest river that does not run through Texas” to identify fields for a tree (e.g., query, answer, exclude, state, state name) and such parsing can be performed before application of a model; pp. 401-402, section 3)

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of LU to AREL and CHEN, so that a natural language sentence is parsed using the teachings of LU, to extract and/or tag the variables, options, and terminals as disclosed in AREL, so that the parsed variables, options, and terminals align with the lists/tables used for mapping disclosed in AREL (AREL, col. 9, lines 44-60).  One of ordinary skill in the art would have been motivated to use the AREL model and training set for the applications discussed in LU to better train the models used in LU for converting between natural language and meaning representations. (LU, p. 400, section 1).  

Regarding claim 10, the AREL-CHEN-LU combination discloses the method according to claim 9.  AREL further discloses:
wherein the translation tree includes placeholder values corresponding to the operative words in the natural language statement, the method further comprising: (the context-free grammar rules may use terminals in a tree to represent the variables, where the tree represents the natural language sentence; col. 9, lines 11-15 and 44-60)
before outputting the translation tree, for each of the placeholders in the translation tree, inserting the corresponding operative word based on the substitution mapping. (the variables of options may be stored in a list or table that maps the variables to the terminals; col. 9, lines 44-60; examples of hamburger variables that may be stored in such a list or table for mapping may include sub-entities of meat, ketchup, mustard, mayonnaise, onion, lettuce, and pickles; col. 7, lines 3-7; the leaves in the tree may include the terminals to form the natural language sentence; col. 9, lines 18-20)

Regarding claim 12, the AREL-CHEN-LU combination discloses the method according to claim 8.  AREL further discloses:
further comprising generating a structured statement of the natural language statement based on the translation tree, (the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” can be represented as a sequence of transcodes based on a tree: “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49)  
wherein the structured statement (e.g., the transcode sequence {[order], [hamburger], [remove], [pickles], [add], [onions]} uses these variables and options; col. 7, lines 18-21) includes placeholder value-operative word pairs. (the variables of options may be stored in a list or table that maps the variables to the terminals; col. 9, lines 44-60; examples of hamburger variables that may be stored in such a list or table for mapping may include sub-entities of meat, ketchup, mustard, mayonnaise, onion, lettuce, and pickles, and any of these options may be added, removed, or modified; col. 7, lines 3-7)

Regarding claim 13, the AREL-CHEN-LU combination discloses the method according to claim 8.  AREL further discloses:
wherein the grammar defines a structure of structured statements to be output by the model. (the context-free grammar has rules for generating sequences of transcodes that can be output, e.g., the transcode sequence {[order], [hamburger], [remove], [pickles], [add], [onions]}; col. 7, lines 18-21, col. 9, lines 19-22)

Regarding claim 15, the AREL-CHEN-LU combination discloses the method according to claim 8.  AREL further discloses:
wherein each of the at least one of the plurality of random trees or the plurality of random graphs defines a structure (a tree; col. 9, lines 7-27) to translate a natural language sentence into a structured statement. (the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” can be represented as a sequence of transcodes based on a tree: “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49)

Regarding claim 17, the AREL-CHEN-LU combination discloses the method according to claim 8.  AREL further discloses:
wherein each of the rules is associated with multiple natural language renderings, (there may be rules for “ordering” an object, such as a hamburger; col. 9, lines 28-43; the hamburger options may be in a table or list of variables; col. 9, lines 52-60); for order “can I please have a hamburger with no pickles, oh, and please add extra onions,” an example sequence of transcodes is “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49) and wherein generating the natural language sample comprises: 
generating a statement based on the at least one of the plurality of random trees or the plurality of random graphs, the statement including variable expressions; (rules may include variable expressions, e.g., hamburger topping options; col. 9, lines 47-60; for the order “can I please have a hamburger with no pickles, oh, and please add extra onions,” an example sequence of transcodes is “[order], [hamburger], [remove], [pickles], [add], [onions]” which shows the options of “pickles” and “onions” and the actions of “add” or “remove”; col. 11, lines 44-49) and 
randomly replacing each of the variable expressions with the one of the natural language renderings associated with the corresponding rule. (tree branches and leaves may have default and alternative options selected using a random or pseudo random number generator; col. 10, lines 7-27; alternate options may include, for example, hamburger topping options or variables of food entities; col. 9, line 52-60)

Regarding claim 18, AREL discloses:
A non-transitory computer readable storage medium comprising instructions that, when executed, cause a computing system to: (Fig. 7, data storage device 718 includes computer-readable medium 728 which may store instructions 722; col. 14, lines 19-21)
The remaining limitations in claim 18 correspond to the method of claim 8 and are therefore rejected under the same grounds as claim 8 above.

Claim 20 depends from claim 18 and corresponds to the method of claim 15 and is therefore rejected under the same grounds as claims 15 and 18 above.

Claims 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AREL in view of CHEN, LU and OLIVEIRA.

Regarding claim 11, the AREL-CHEN-LU combination discloses the method according to claim 8.  However, the AREL-CHEN-LU combination fails to explicitly teach:
wherein the translation tree is sequentialized into a list of tree nodes.

However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may be represented in memory as a list of nodes.  Therefore, the AREL-CHEN-LU-OLIVERIA combination makes obvious: 
wherein the translation concrete syntax tree is sequentialized into a list of tree nodes. (trees are a form of graphs, and graphs may be represented in an array that keeps a link to lists of nodes, and an array is just a sequential representation of data in memory; p. 3).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL, CHEN, and LU so that the trees in AREL, CHEN, and LU could be represented as a sequential list of tree nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can be represented as a list or array. (OLIVEIRA, at p. 3). One of ordinary skill in the art would be motivated to represent a tree as an array or list of nodes to improve the time for iterating over the nodes (Ω).  (OLIVEIRA at p. 3).

Regarding claim 14, the AREL-CHEN-LU combination discloses the method according to claim 8.  AREL further discloses:
wherein the random biases specify a probability that a corresponding node for a corresponding one of the rules will (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27)

	However, the AREL-CHEN-LU combination fails to explicitly teach:
	be included in one of the at least one of the plurality of random trees or the plurality of random graphs

	However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may have empty sub-trees and empty child nodes.  (p. 2 concerning binary trees).  Therefore, the combination of AREL, CHEN, LU, and OLIVEIRA makes obvious:
wherein the random biases each specifies a probability that a corresponding node for a corresponding one of the rules will be included in one of the at least one of the plurality of random trees or the plurality of random graphs. (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27; an option for a node (e.g., a sub-tree or child node) could be an empty or null sub-tree/node as disclosed by OLIVEIRA and which would be well known to a person of ordinary skill in the art).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL, CHEN, and LU so that the random trees generated in AREL and CHEN in view of LU could have empty sub-trees or nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can take many forms (for example, binary trees, n-ary trees, binary search trees, AVL trees, etc.) and may have empty sub-trees or nodes. One of ordinary skill in the art would be motivated to flexibly use a tree data structure as taught by OLIVEIRA so that the randomly generated trees could take different configurations, e.g., the tree can have different depths with different numbers of nodes.  (OLIVEIRA at 2-3).

Regarding claim 16, the AREL-CHEN-LU combination discloses the method according to claim 8.  AREL further discloses:
wherein randomly generating at least one of the plurality of random trees or the plurality of random graphs comprises randomly generating the at least one of the plurality of random trees or the plurality of random graphs based on the rules of the grammar, (random trees are constructed by conversational simulator 255 using the context-free grammar and its rules; col. 9, lines 16-20 and col. 10, lines 7-10)
wherein for each of the rules, the corresponding random bias defines a probability that a corresponding node will (tree branches and leaves may have default and alternative options selected using predetermined probability weights (e.g., 70%, 80%, 90%, and so on); col. 10, lines 7-27)

	However, the AREL-CHEN-LU combination fails to explicitly teach:
	included in a random tree or random graph.

	However, in a similar field of endeavor, OLIVEIRA (an encyclopedia of computer science and engineering) discloses that trees are a data structure that may have empty sub-trees and empty child nodes.  (p. 2 concerning binary trees).  Therefore, the combination of AREL, CHEN, LU, and OLIVEIRA teaches:
wherein for each of the rules, the corresponding random bias defines a probability that a corresponding node will be included in a random tree or random graph (tree branches and leaves may have default and alternative options selected using a random number generator, where such options have a probability weight; col. 10, lines 7-27; an option for a node (e.g., a sub-tree or child node) could be an empty or null sub-tree/node as disclosed by OLIVEIRA and which would be well known to a person of ordinary skill in the art).

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of OLIVEIRA to AREL, CHEN and LU so that the random trees generated in AREL and CHEN in view of LU could have empty sub-trees or nodes.  Indeed, one of ordinary skill in the art would understand that trees are a basic data structure that can take many forms (for example, binary trees, n-ary trees, binary search trees, AVL trees, etc.) and may have empty sub-trees or nodes. One of ordinary skill in the art would be motivated to flexibly use a tree data structure as taught by OLIVEIRA so that the randomly generated trees could take different configurations, e.g., the tree can have different depths with different numbers of nodes.  (OLIVEIRA at 2-3).

Claim 19 depends from claim 18 and corresponds to the method of claim 14 and is therefore rejected under the same grounds as claims 14 and 18 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Narayan, Shashi, et al. "Hybrid simplification using deep semantics and machine translation." The 52nd annual meeting of the association for computational linguistics. 2014.  Pp. 435-444.  Page 440, section 3.3 and Fig. 2 shows an example of a complex-simple sentence pair including a graph and single node.
US 20200117709 A1 (Galitsky) discloses a training data set of training pairs, where each training pair includes a communicative discourse tree.  Para. 0127.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                                                                                                                                                                                        


/JESSE S PULLIAS/Primary Examiner, Art Unit 2655